Exhibit 10.23





DIRECTOR COMPENSATION ARRANGEMENTS





Healthaxis Inc. (the “Company”) maintains a compensation program for its
non-employee directors, which is comprised of both an equity and a cash
component. Effective January 16, 2007, a new annual compensation program was
approved for the Company’s Board of Directors for calendar year 2007. For 2007,
each non-employee director will receive 10,000 shares of restricted stock, with
the chairman of each committee of the Board of Directors and the lead director
receiving an additional 2,500 shares of restricted stock and the Chairman of the
Board receiving an additional 15,000 shares of restricted stock. These grants of
restricted stock vest at the rate of 25% for each of the four regular quarterly
meetings of the Board of Directors and its committees.





With respect to cash compensation, non-employee directors other than the
Chairman of the Board receive $1,875 for each meeting attended in person, $500
for each committee meeting attended in person when not held on the same date and
at the same location as a meeting of the Board of Directors, and $250 per hour
for attendance at telephonic meetings (with a maximum of $500 per telephonic
meeting). The Chairman of the Board receives $5,675 for each meeting of the
Board of Directors attended in person, and $350 per hour for attendance at
telephonic meetings (with a maximum of $750 per telephonic meeting). Committee
chairs and the lead director receive an additional $2,000 per committee meeting
attended in person and $350 per hour for attendance at telephonic meetings (with
a maximum of $750 per telephonic meeting).





Page 68




--------------------------------------------------------------------------------